Citation Nr: 1424453	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had a period of active duty service from February 2, 2003, to August 5, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In September 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in November 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issue being decided, the agency of original jurisdiction substantially complied with the remand orders and no further 
action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in such files reveals that an Informal Hearing Presentation was submitted in February 2014 on behalf of the Veteran by his representative.  The documents in such files have been considered by the Board in adjudicating this matter.

The issue of an increased disability rating for right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

GERD existed prior to active duty and was not aggravated by active duty. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include 
substantial compliance with the November 2011 Board Remand.  See D'Aries, 22 Vet. App. at 105.  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the GERD claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

The Veteran underwent a VA examination in March 2012 and an addendum opinion was proffered in July 2012.  The examination report and opinions will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim of service connection for GERD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

A review of the medical evidence of record demonstrates that the Veteran was diagnosed with acid reflux in January 2003.  

On an 'Initial Medical Review' completed by the Veteran in January 2003, the Veteran reported that he was taking Nexium for acid reflux.  In February 2003, when his period of active duty commenced, he was diagnosed with GERD.  Thus, GERD was "noted" on an examination conducted for purposes of entry into active service.

Likewise, the Veteran concedes that his disability pre-existed his period of active service (T. at 3); however, he argues that it was aggravated by his period of active duty, specifically while he was stationed in Jordan.  T. at 4.

If a pre-existing disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.
The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) . 

The term "active duty for training" is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

A July 2003 examination conducted for separation purposes reflects a diagnosis of GERD, and it is noted that the Veteran was taking medication.  The GERD was not considered disabling.  

As GERD was noted on the examination conducted for entrance into active service, it is established that the Veteran's GERD pre-existed his period of active service.  The question remains, then, as to whether his pre-existing GERD was aggravated by his period of active service.

In March 2012, the Veteran underwent a VA examination.  The diagnosis was GERD, and the examiner opined that it was related to active service since he was treated for GERD during active service.  On further review, however, the examiner indicated her belief that the Veteran's service from 1986 to 2009 constituted active service, rather than service with the Army National Guard.  The examiner explained that the prior positive etiological opinion was based on the belief that he was on active duty during this entire period.  The examiner acknowledged the period of active service from February to August 2003 and based on a review of the claims folder opined that there is no indication based on medical information in the records that his symptoms of GERD were aggravated during this specific period.  
The Board finds that in consideration of the service records generated during the Veteran's period of active service, and the opinion of the VA examiner, the evidence indicates that his pre-existing GERD was not aggravated by active duty service.  The service records do no indicate an actual worsening of his GERD during active service.  As detailed, on separation it was indicated that he was continuing to take medicine for his GERD, and that it was not considered disabling.  Notwithstanding this, the VA examiner reviewed the evidence and concluded that his GERD was not aggravated during his active service in 2003.  

The Board accepts this examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens  v. Brown, 7 Vet. App. 429 (1995). 

The Board notes that pain alone or flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board has considered the Veteran's contention that a relationship exists between his GERD and active service in 2003.  The Veteran, however, is not competent to offer an opinion as to the etiology of his GERD as he does not have the requisite medical expertise.  Indeed, a Veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the contemporaneous findings of the in-service examiners are more credible than the Veteran's assertions offered following service.  The Board finds that the lay evidence as to in-service incurrence, aggravation, and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  The questions involved regarding causation are medical in nature.  
Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing GERD was aggravated by active duty.


ORDER

Entitlement to service connection for GERD is denied.


REMAND

The issue of entitlement to an increased rating for right knee arthritis was remanded in November 2011; however, the Appeals Management Center incorrectly determined that the issue had been denied in the November 2011 Board decision.  In fact, a draft decision denying an increased rating was not signed by the undersigned and does not constitute a final Board decision.  The undersigned signed a Remand requesting further development regarding the increased rating issue.  

As detailed in the Remand, the Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his service-connected right knee arthritis.  During his September 2011 hearing, he testified that his right knee disability warranted an initial disability rating in excess of 10 percent because it results in pain, instability, swelling, locking and impedes his ability to drive and climb stairs.  He also indicated that he had fallen one month prior to the hearing because of locking in the knee.  He further suggested that the findings of his most recent March 2011 VA examination were not indicative of the extent of his disability as the examiner had actively pushed his range of motion beyond his physical limitations.  

While the Board found that the March 2011 VA examination report was not unduly remote in time, and that the results of the examination appeared to have been elicited from a thorough examination of the Veteran, in light of the fact that the Veteran had indicated that he sustained further right knee injury from a fall caused by locking that took place one month prior to the hearing, the Board found that an updated VA examination was needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

A review of the Veteran's paper claims file does not reveal that the Veteran was scheduled for an updated VA examination of the right knee.  However, a review of the Virtual VA and VBMS paperless claims files reveals that the Veteran underwent a VA knee examination in May 2014.  However, it does not appear that the agency of original jurisdiction has considered this additional evidence in the first instance.  In light of the foregoing, and given the addition of relevant evidence to the Veteran's paperless claims files after the matter was returned to the Board, a remand is required for the agency of original jurisdiction to initially consider the additional evidence associated with the record after issuance of the most recent Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (c) (2013); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction for initial consideration, and without having to obtain the appellant's waiver).

Additionally, on remand, updated VA treatment records from the Birmingham, Alabama VA Medical Center for the period from November 3, 2012, must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  This shall specifically include updated treatment records from the Birmingham VAMC for the period from November 3, 2012.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken to further claims adjudication.  

3.  The agency of original jurisdiction shall then, readjudicate the Veteran's increased rating claim, to include consideration of the VA knee examination report dated in May 2014.  If the benefit sought on appeal is not granted in full, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


